DETAILED ACTION
Allowable Subject Matter
Claims 1, 3, 5-11, 13 and 15-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  
Bochenek et al. (Bochenek; US 2016/0288644) discloses a vehicle ([0015]) comprising: one or more sensors (130, 140 of Fig 1; [0015] detection sensors and vehicle sensors); a rearward facing lamp display (300A of Fig 3, 400 of Fig 4, [0025]-[0026] projects images on the rear windshield ); and a controller (200 of Fig 2) coupled to the lamp display and one or more sensors (see Figs 1 and 2) and programmed ([0017] programmable device) to display a symbol on the lamp display according to an output of the one or more sensors (515, 520 of Fig 5 icons that represent a pedestrian and a tree respectively, see [0028]; controller determines what images to project based on sensed data); AND discloses the one or more sensors includes at least one exterior sensor including at least one of a light detection and ranging (LIDAR) sensor and radio detection and ranging (RADAR) sensor ([0015] system may use RADAR and LIDAR); wherein the controller is programmed to: detect an obstacle in one or more outputs of the at least one exterior sensor ([0028] pedestrian or vehicle or tree); assign a classification to the obstacle ([0028] person, vehicle and tree each have own classification); and cause the lamp display to display a symbol corresponding to the classification ([0028] uses different icons depending on which classification (circle for human, square for tree)); and detects an obstacle in one or more could be a human or a tree);
NAGAMINE et al. (Nagamine; US 2010/0134264) discloses a system to determine one or more obstacle vectors associated with an obstacle ([0024] calculate moving information of the obstacle (a moving vector) on the basis of an absolute position relative to the vehicle 1, moving information of the vehicle 1 is obtained by means of a vehicle driving condition detecting controller 7), the one or more obstacle vectors comprising a classification of the obstacle, a location of the obstacle, and a direction of movement of the obstacle ([0047] moving direction of the obstacle may be easily obtained…using a motion vector method); and cause, based on the one or more obstacle vectors, the lamp display to display a symbol corresponding to the classification (Figs 7-8; [0016], [0017]).
YANG (US 2014/0184400) discloses the controller is further programmed to: if a following vehicle is indicated by the one or more outputs of the at least one exterior sensor, cause the lamp display to display a current cruising speed of the vehicle ([0011] measuring module 22 measures distance between the vehicle and a following vehicle; [0015] 60 includes a rear speed display unit 61; [0017] rear display module 80 includes a speed display unit 81).
While Bochenek, Nagamine and YANG disclose alarming systems for monitoring the surrounding of a vehicle when driving, the prior art of record fails to teach or render obvious, alone or in combination, the unique system of identifying, based on the one or more outputs of the at least one exterior sensor, a posted speed limit for a road on which the vehicle is travelling; setting, based on the posted speed limit, a cruising speed of the vehicle; determining, based on the one or more outputs of the at least one exterior sensor, that a following vehicle is proximate to the vehicle; and causing, based on determining that the following vehicle is proximate to the vehicle, the lamp display to display the cruising speed of the vehicle, as detailed .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK S RUSHING whose telephone number is (571)270-5876.  The examiner can normally be reached on 10-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phan Hai can be reached on 571-272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARK S RUSHING/Primary Examiner, Art Unit 2685